54 N.Y.2d 967 (1981)
The People of the State of New York, Respondent,
v.
Cruz Diaz, Appellant.
Court of Appeals of the State of New York.
Argued September 18, 1981.
Decided October 27, 1981.
Donald E. Nawi for appellant.
Robert M. Morgenthau, District Attorney (Marc Frazier Scholl and Mark Dwyer of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed for reasons stated in the majority memorandum at the Appellate Division (77 AD2d 523). We additionally note that defendant's claim that the Assistant District Attorney who tried this case should not have been permitted to do so was not preserved for review.